Case 1:21-mc-00141-CFC Document 1-3 Filed 04/19/21 Page 1 of 51 PageID #: 19




                 EXHIBIT B
Case 1:21-mc-00141-CFC Document 1-3 Filed 04/19/21 Page 2 of 51 PageID #: 20
Case 1:21-mc-00141-CFC Document 1-3 Filed 04/19/21 Page 3 of 51 PageID #: 21
Case 1:21-mc-00141-CFC Document 1-3 Filed 04/19/21 Page 4 of 51 PageID #: 22
Case 1:21-mc-00141-CFC Document 1-3 Filed 04/19/21 Page 5 of 51 PageID #: 23
Case 1:21-mc-00141-CFC Document 1-3 Filed 04/19/21 Page 6 of 51 PageID #: 24
Case 1:21-mc-00141-CFC Document 1-3 Filed 04/19/21 Page 7 of 51 PageID #: 25
Case 1:21-mc-00141-CFC Document 1-3 Filed 04/19/21 Page 8 of 51 PageID #: 26
Case 1:21-mc-00141-CFC Document 1-3 Filed 04/19/21 Page 9 of 51 PageID #: 27
Case 1:21-mc-00141-CFC Document 1-3 Filed 04/19/21 Page 10 of 51 PageID #: 28
Case 1:21-mc-00141-CFC Document 1-3 Filed 04/19/21 Page 11 of 51 PageID #: 29
Case 1:21-mc-00141-CFC Document 1-3 Filed 04/19/21 Page 12 of 51 PageID #: 30
Case 1:21-mc-00141-CFC Document 1-3 Filed 04/19/21 Page 13 of 51 PageID #: 31
Case 1:21-mc-00141-CFC Document 1-3 Filed 04/19/21 Page 14 of 51 PageID #: 32
Case 1:21-mc-00141-CFC Document 1-3 Filed 04/19/21 Page 15 of 51 PageID #: 33
Case 1:21-mc-00141-CFC Document 1-3 Filed 04/19/21 Page 16 of 51 PageID #: 34
Case 1:21-mc-00141-CFC Document 1-3 Filed 04/19/21 Page 17 of 51 PageID #: 35
Case 1:21-mc-00141-CFC Document 1-3 Filed 04/19/21 Page 18 of 51 PageID #: 36
Case 1:21-mc-00141-CFC Document 1-3 Filed 04/19/21 Page 19 of 51 PageID #: 37
Case 1:21-mc-00141-CFC Document 1-3 Filed 04/19/21 Page 20 of 51 PageID #: 38
Case 1:21-mc-00141-CFC Document 1-3 Filed 04/19/21 Page 21 of 51 PageID #: 39
Case 1:21-mc-00141-CFC Document 1-3 Filed 04/19/21 Page 22 of 51 PageID #: 40
Case 1:21-mc-00141-CFC Document 1-3 Filed 04/19/21 Page 23 of 51 PageID #: 41
Case 1:21-mc-00141-CFC Document 1-3 Filed 04/19/21 Page 24 of 51 PageID #: 42
            Case 1:21-mc-00141-CFC Document 1-3 Filed 04/19/21 Page 25 of 51 PageID #: 43

B2570 (Form 2570- Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (12/15)

                                      United States Bankruptcy Court
                                                           Western         District of North Carolina
In re    Bestwaii LLC
                                    Debtor                                                                                            APP 0 5 2021
                                                                                    Case No. 17-BK-31795 (LTB)
          (Complete if issued in an adversary proceeding)

                                                                                    Chapter      11

                                    Plaintiff
                                       v.
                                                                                    Adv. Proc. No.

                                  Defendant


          SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS OR TO PERMIT
         INSPECTION OF PREMISES IN A BANKRUPTCY CASE (OR ADVERSARY PROCEEDING)

  j0.    The Babcock & Wilcox Company Asbestos Personal Injury Settlement Trust c/o Delaware Claims Processing Facility

                                                          (Name ofperson to whom the subpoena is directed)


  1X1 Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
  documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
  material: The information described in the attached Order Granting Debtor's Motion for Bankruptcy Rule 2004 Examination of Asbestos Trusts
               and Governing Confidentiality of Information Provided in Response {Dkt. 1672) (the "Order"), entered in the above-captioned case.


 PLACE                                                                                                      DATE AND TIME
   Bates White LLC, 2001 K Street NW, North Building, Suite 500, Washington, DC 20006                          Dates and times provided in the Order



 O Inspection ofPremises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
 other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
 may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 PLACE                                                                                                      DATE AND TIME




            The following provisions of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bankr. P. 9016, are
 attached - Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person subject to a
 subpoena; and Rule 45(e) and 45(g), relating to your duty to respond to this subpoena and the potential consequences of not
 doing so.


 Date: April 1,2021
                                    CLERK OF COURT


                                                                                    OR

                                                                                                                         I   I



                                   Signature of Clerk or Deputy Clerk                             Attorney 's signature


 The name, address, email address, and telephone number of the attorney representing (name ofparty)
  Bestwaii LLC                      , who issues or requests this subpoena, are: Stuart L. Pratt, Robinson, Bradshaw& Hinson, PA
 101 North Tryon Street, Suite 1900, Charlotte, NC 28246, spratt@robinsonbradshaw.com, 704-377-8168

                                            Notice to the person who issues or requests this subpoena
 If this subpoena commands the production of documents, electronically stored information, or tangible things, or the
 inspection of premises before trial, a notice and a copy of this subpoena must be served on each party before it is served on
 the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
           Case 1:21-mc-00141-CFC Document 1-3 Filed 04/19/21 Page 26 of 51 PageID #: 44

                                                                                                              tcy Case or Adversary Proceeding) (Page 2)
                                                  Information, or Objects or To Permit Inspection m a Bankrup
B2570 (Form 2570 • Subpoena to Produce Documents.



                                                                PROOF OF SERVICE
                                                                                required by Fed. R. Civ. P. 45.)
                        (This section should not be filed with the court unless

                                                 and title, ifany):
I received this subpoena tor (name of individual
on (dale)          __   _     .


                                                          person as follows:
0 I served the subpoena by delivering a copy to the named

                                                                                                     ; or
                                                        on {date)



 I 1 1 returned the subpoena unexecuted because:


                                                                                                                       ed to the
                                                          States, or one of its officers or agents, 1 have also tender
 Unless the subpoena was issued on behalf of the United                                      t of $
                                                          e allowed by law, in the amoun
 witness the fees for one day's attendance, and the mileag

                                                                        for services, for a total of $                     .
   My fees arc $                     for travel and $



                                                                     is true and correct.
            I declare under penalty of perjury that this information

 Date:
                                                                                                                  Server's signature




                                                                                                                Primed name and title




                                                                                                                    Server's address




                                                    e, etc.:
   Additional information concerning attempted sende
           Case 1:21-mc-00141-CFC Document 1-3 Filed 04/19/21 Page 27 of 51 PageID #: 45

                                                                                                                                                       3)
                                                                           or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (Page
152570 (Form 2570 • Subpoena to Produce Documents. Information, or Objects


                             Federal Rule of Civil Procedure 45(c), (d), (e), and (g) (Effective 12/1/13)
                                                                                                    tcy Procedure)
                        (made applicable in bankruptcy cases by Rule 9016, Federal Rules of Bankrup

                                                                                                 (ii) disclosing an unremitted expert's opinion or information that does
(c) Place of compliance.
                                                                                           not describe specific occurrences in dispute and results from the expert's
                                                                                           study that was not requested by a parly.
  (J ) For a Trial, Hearing, or Deposition. A subpoena may command a
                                                                                               (C) Specifying Conditions as an Alternative. In the circumstances
person to attend a trial, hearing, or deposition only as follows:
                                                                                           described in Rule 45(d)(3)(B), the court may. instead of quashing or
    (A) within 1 00 miles of where the person resides, is employed, or
                                                                                           modifying a subpoena, order appearance or production under specified
regularly transacts business in person; or
                                                                                           conditions if the setting party:
    (B) with hi the state where the person resides, is employed, or regularly
                                                                                                  (i) shows a substantial need for the testimony or material that cannot
transacts business in person, if the person
                                                                                           be otherwise met without undue hardship; and
      (i) is a party or a party's officer; or
                                                                                                 (ii) ensures that the subpoenaed person will be reasonably
      (ii) is commanded to attend a trial and would not incur substantial
                                                                                            compensated.
expense.


                                                                                            (t>) Duties in Responding to a Subpoena.
  <2) For Other Discovery. A subpoena may command:
    (A) production of documents-, or electronically stored information, or
                                                                                              (/ ) Producing Documents or Electronically Stored information. These
things at a place within 1 00 miles of where the person resides, is employed,
                                                                                            procedures apply to producing documents or electronically stored
or regularly transacts business in person; and
                                                                                            information:
    (B) inspection of premises, at the premises to be inspected.
                                                                                                (A) Documents. A person responding to a subpoena to produce
                                                                                                                                                                 of
(d) Protecting a Person -Subject to a Subpoena; Enforcement.                                documents must produce them as they are kept iti the ordinary course
                                                                                                                                                                     in
                                                                                            business or must organize and label them to correspond to the categories
      (1 ) Avoiding Undue Burden or Expense; Sanctions. A party or                          the demand.
 attorney responsible for issuing and serving a subpoena must take                             (B) Form for J'rod)icing Electronically Stored information Not
                                                                 person
 reasonable steps to avoid imposing undue burden or expense on a                            Specified. If a subpoena does not specify a form for producing
                                                                         is                                                                                       it in
 subject to the subpoena. The court for the district where compliance                       electronically stored information, the person responding must produce
                                                                         —•
 required must  enforce this  duty' unci impose an appropriate .sanction                    a form or ("onus in which it is ordinarily maintained or in a reasonably
                                                                            a
 which may include lost earnings and reasonable attorney's fees - on                        usable form or forms.
 party or attorney who  fails to comply.                                                        (C) Electronically Stored Information Produced in Only One Form. The
                                                                                            person responding need not produce the same electronically stored
   12) Command to Produce Materials or Permit Inspection.                                   information in more than one form,
     (A) Appearance Not Required. A person commanded to produce                                 (D) Inaccessible Electronicalh ' Stored Information. The person
 documents, electronically stored information, or tangible things, or to                    responding need not provide discovery of electronically- stored information
                                                                           oJ"               from sources that the person identifies as not reasonably accessible because
 permit the inspection of premises, need not appear in person at the place
 production or inspection unless also commanded to appear for a deposition,                 of undue burden or cost. On motion to compel discovery or for a protective
 hearing, or trial.                                                                         order, the person responding must show that the information is not
      (B) Objections. A person commanded to produce documents or tangible                   reasonably accessible because of undue burden or cost. If that showing is
 things or to permit inspection may serve on the party or attorney designated               made, the court may nonetheless order discovery from such sources if the
 in the subpoena a written objection to inspecting, copying, tesling or                      requesting party shows good cause, considering the limitations of Rule
 sampling any or all of the materials or to inspecting the premises - or to                  26(b)(2)(C). The court may specify conditions lor the discovery.
 producing electronically stored information in the form or forms requested.
 The objection must be served before the earlier of the time specified for                     (2) Claiming Privilege or Protection.
 compliance or 14 days after the subpoena is served. If an objection is
                                                                        made,                    (A) Information Withheld. A person withholding subpoenaed
                                                                                                                                                                      as
 the following rules apply:                                                                  information under a claim that it is privileged or subject to protection
       (i) At any rime, oil notice to the commanded person, the serving party                trial -preparation  material  must:
 may move the court lbr the district where compliance is required for an                             (i) expressly make the claim; and
  order compelling production or inspection.                                                         (ii) describe the nature of the withheld documents, communications,
        (ii) These acts may be required only as directed in the order, and the               or tangible things 111 a manner that, without revealing information itself
                                                                           from
  order must protect a person who is neither a party nor a party's officer                   privileged or protected, will enable the parlies to assess the claim.
  significant expense resulting from compliance.                                                  (B) Information Produced. If infonnation produced in response to a
                                                                                             subpoena is subject to a claim of privilege or of protection as trial-
    (3) Quashing or Modifying a Subpoena.                                                    preparation material, the person making the claim mat' notify any party that
      (A) When Required. Oil timely motion, the court for the district where                 received the information of the claim and the basis for it. After being
  compliance is required must quash or modify a subpoena that:                               notified, a party must promptly return, sequester, or destroy the specified
        (i) fails to allow a reasonable time to comply:                                      infonnation and any copies it has: must not use or disclose the information
        (ii) requires a person to comply beyond (he geographical limits                      until the claim is resolved: nuist take reasonable steps to retrieve (he
  specified in Rule 45(c);                                                                   infonnation if the party disclosed it before being notified: and may
        (iii) requires disclosure of privileged or other protected matter, if no             promptly present the infonnation under seal to the court for the district
  exception or waiver applies: or                                                            where compliance is required for a determination of the claim. The person
                                                                                                                                                                   claim
       (iv) subjects a person to undue burden.                                               who produced the in formation must preserve the information until the
      iB) When Permitted. To protect a person subject to or affected by a                     is resolved.
                                                                    may, on
  subpoena, the court for the district where compliance is requited
  motion, quash or modify' the subpoena if it requires:                                       (g) Contempt. The court for the district where compliance is required        and
       (i) disclosing a trade secret or other confidential research,                          also, alter a motion is transferred, die issuing court   may hold in contempt
  development, or commercial infonnation; or                                                  a person who. having been served, fails without adequate excuse to obey
                                                                                              the subpoena or an order related to it.



                                                                                                                       Note (2013)
                                                For access to subpoena materials, sec Ted. R. Civ. P. 45(a) Committ.ee
Case 1:21-mc-00141-CFC Document 1-3 Filed 04/19/21 Page 28 of 51 PageID #: 46
Case 1:21-mc-00141-CFC Document 1-3 Filed 04/19/21 Page 29 of 51 PageID #: 47
Case 1:21-mc-00141-CFC Document 1-3 Filed 04/19/21 Page 30 of 51 PageID #: 48
Case 1:21-mc-00141-CFC Document 1-3 Filed 04/19/21 Page 31 of 51 PageID #: 49
Case 1:21-mc-00141-CFC Document 1-3 Filed 04/19/21 Page 32 of 51 PageID #: 50
Case 1:21-mc-00141-CFC Document 1-3 Filed 04/19/21 Page 33 of 51 PageID #: 51
              Case 1:21-mc-00141-CFC Document 1-3 Filed 04/19/21 Page 34 of 51 PageID #: 52
B2S70 (Tonn 2570- Subpoena to Produce Documents, Information, or Objects or To P(ajnitjt^^tionjnjij3ankmgtcyjI!aseorAd^


                                     United States Bankruptcy Court
                                                        Western         District of North Carolina

In re   Bestwall LLC
                                  Debtor
                                                                                Case No. 17-BK-31795 (LTB)
          (Complete ifissued in an adversary proceeding)

                                                                                Chapter     11

                                  Plaintiff
                                     v.
                                                                                Adv. Proc. No.

                                 Defendant


         SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS OR TO PERMIT
         INSPECTION OF PREMISES IN A BANKRUPTCY CASE (OR ADVERSARY PROCEEDING)

  j0.   Federal-Mogul U.S. Asbestos Personal Injury Trust do Delaware Claims Processing Facility
                                                       (Name ofperson to whom the subpoena is directed)


  [X] Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
  documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
  material: The information described in the attached Order Granting Debtor's Motion for Bankruptcy Rule 2004 Examination of Asbestos Trust?
              and Governing Confidentiality of Information Provided in Response (Dkt. 1672) (the "Order"), entered in the above-captioned case.


  PLACE                                                                                                DATE AND TIME
   Bates White LLC, 2001 K Street NW, North Building, Suite 500, Washington, DC 20006                    Dates and times provided in the Order



  O Inspection ofPremises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
  other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
  may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  PLACE                                                                                                DATE AND TIME




            The following provisions of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bankr. P. 9016, are
  attached - Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person subject to a
  subpoena; and Rule 45(e) and 45(g), relating to your duty to respond to this subpoena and the potential consequences of not
  doing so.

 Date: April 1,2021
                                  CLERK OF COURT

                                                                                OR


                                  Signature of Clerk or Deputy Clerk                          Attorney 's signature


  The name, address, email address, and telephone number of the attorney representing (name ofparty)
  Bestwall LLC                                , who issues or requests this subpoena, are: Stuart L. Pratt, Robinson, Bradshaw & Hinson, PA
  101 North Tryon Street, Suite 1900, Charlotte, NC 28246, spratt@robinsonbradshaw.com, 704-377-8168

                                          Notice to the person who issues or requests this subpoena
 If this subpoena commands the production of documents, electronically stored information, or tangible things, or the
  inspection of premises before trial, a notice and a copy of this subpoena must be served on each party before it is served on
  the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
            Case 1:21-mc-00141-CFC Document 1-3 Filed 04/19/21 Page 35 of 51 PageID #: 53
>32570 (Form 2570 -- Subpoena to Produce Documents. Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (Page 2)




                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any):

on (date)                     .



    I served the subpoena by delivering a copy to the named person as follows:


                                                        on {date)                                    tor




H] 1 returned the subpoena unexecuted because:



Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, i have also tendered to the
witness the fees for one day's attendance, and the mileage allowed by law. in the amount of $


 My fees are $                     for travel and $                    for sendees, for a total of $



          I declare under penalty of perjury that this information is true and correct.


Date:


                                                                                                                 Server 's signature




                                                                                                              Printed name and title




                                                                                                                  Saver 's address




Additional information concerning attempted service, etc.:
              Case 1:21-mc-00141-CFC Document 1-3 Filed 04/19/21 Page 36 of 51 PageID #: 54
 B2570 (Form 2570     Subpoena to Produce Documents. Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) [Page 3)


                              Federal Rule of Civil Procedure 45(c), (d), (e), and (g) (Effective 12/1/13)
                           (made applicable in bankruptcy cases by Rule 9016, Federal Rules of Bankruptcy Procedure)

 (c) Place of compliance.                                                                      (ii) disclosing an unretained expert's opinion or information that does
                                                                                         not describe specific occurrences in dispute and results from the expert's
   (!) For a Trial, Hearing, or Deposition. A subpoena may command a                     study thai was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                            (C) Specifying Conditions as an Alternative. In the circumstances
    (A) within 100 miles of where the person resides, is employed, or                    described in Rule 45(d)(3)(B), the court may. instead of quashing or
regularly transacts business 111 person; or                                              modifying a subpoena, order appearance or production under specified
    (13) within the state where the person resides, is employed, or regularly            conditions if the serving party:
transacts business in person, i f the person                                                   (i) shows a substantial need for the testimony or material that cannot
      (i) is a party or a party's officer; or                                            be otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial                       (ii) ensures that the subpoenaed person will be reasonably
expense.                                                                                 compensated.


  (2) For Other Discovery. A subpoena may command:                                       (e) Duties in Responding to a Subpoena.
    (A) production of documents, or electronically stored information, or
things at a place within 100 miles of where the person resides, is employed,               (1 ) Producing Documents or Electronically Stored Information. These
or regularly transacts business in person; and                                           procedures apply to producing documents or electronically stored
    (B) inspection of premises, at the premises to be inspected.                         information:
                                                                                             (A) Documents. A person responding to a subpoena to produce
(d) Protecting a Person Subject to a Subpoena; Enforcement.
                                                                                         documents must produce them as they are kept ill the ordinary course of
                                                                                         business or must organize and label them to correspond to the categories in
      (!) Avoiding Undue Burden or Expense; Sanctions. A party or
                                                                                         the demand.
attorney responsible for issuing and serving a subpoena must lake
                                                                                             (B) Form for Producing Electronically Stored Information Not
reasonable steps to avoid imposing undue burden fir expense on a person
                                                                                         Specified. If a subpoena does not sped fy a form for producing
subject to the subpoena. The court for the district where compliance is
                                                                                         electronically stored information, the person responding must produce it in
required must enforce this duty and impose an appropriate sanction —
                                                                                         a fonn or forms in which ii is ordinarily maintained or in a reasonably
which may include lost earnings and reasonable attorney's fees     on a
                                                                                         usable form or forms.
party or attorney who fails to comply.
                                                                                             (C) Electronically Stored Information Produced in Only One Form. The
                                                                                         person responding need 110! produce the same electronically stored
  (2) Command to Produce Materials or Permit Inspection.
                                                                                         information in more than one form.
    (A) Appearance Not Required. A person commanded to produce
                                                                                             (D) Inaccessible Electronically Stored Information. The person
documents, electronically stored information, or tangible tilings, or to
                                                                                         responding need not provide discovery of electronically stored information
permit the inspection of premises, need not appear in person at the place of
                                                                                         trora sources that the person identifies as not reasonably accessible because
production or inspection unless also commanded to appear for a deposition,
                                                                                         of undue burden or cost. On motion to compel discovery or for a protective
hearing, or trial.
                                                                                         order, the person responding must show that the information is not
    (B) Objections. A person commanded to produce documents or tangible
                                                                                         reasonably accessible because of undue burden or cost. I ('that showing is
things or to permit inspection may serve 011 the party or attorney designated
                                                                                         made, the court may nonetheless order discovery from such sources if the
in the subpoena a written objection to inspecting, copying, testing or
                                                                                         requesting party shows good cause, considering the limitations of Rule
sampling auy or all of the materials or to inspecting the premises     or to
                                                                                         26(b)(2)(C). The court may specify conditions for the discovery.
producing electronically stored information in the fonn or forms requested.
'Hie objection must be served before the earlier of the time specified for
                                                                                           (2) Claiming Privilege or Protection.
compliance or 1 4 days after the subpoena is served. If an objection is made,
                                                                                             (A) hjbrmation Withheld. A person withholding subpoenaed
the following rules apply:
                                                                                         information under a claim that it is privileged or subject to protection as
      (i) At any time, on notice to the commanded person, the serving party
                                                                                         trial-preparation material must:
may move the court for the district where compliance is required for an
                                                                                               (i) expressly make the claim; and
order compelling production 01" inspection.
                                                                                               (ii) describe The nature ol" the withheld documents, communications,
      (ii) These acts may be required only as directed in the order, and the
                                                                                         or tangible things in a maimer that, without revealing information itself
order must protect a person who is neither a party nor a party's officer from
                                                                                         privileged or protected, will enable the parties to assess the claim.
significant expense resulting from compliance.
                                                                                             (B) Information Produced. If information produced in response to a
                                                                                         subpoena is subject to a claim of privilege or of protection as trial-
  (3) Quashing or Modifying a Subpoena.
                                                                                         preparation material, the person making the claim may notify any party that
    (A) When Required. O11 timely motion, the court for the district where
                                                                                         received the information of the claim and the basis for it. Alter beiug
compliance is required must quash or modify a subpoena that:
    (i) fails to allow a reasonable time to comply:
                                                                                         noli lied, a party must promptly return, sequester, or destroy the speci lied
                                                                                         information and any copies it has: must not use or disclose the information
      (ii) requires a person to comply beyond the geographical limits
                                                                                        until the claim is resolved; must lake reasonable steps to retrieve the
specified in Rule 45(c);
                                                                                        information if the party disclosed it before being notified: and may
     (iii) requires disclosure of privileged or other protected matter, if no
                                                                                        promptly present the information under seal to the court for the district
exception or waiver applies; or
                                                                                        where compliance is required for a determination of the claim. The person
      (iv) subjects a person to undue burden.
                                                                                        who produced the information must preserve the information until the claim
   (B) When Permitted. To protect a person subject to or affected by a
                                                                                        is resolved.
subpoena, the court for the district where compliance is required may, on
                                                                                                                                                                         i;
motion, quash or modify the subpoena if it requires:
      (i) disclosing a trade secret or other confidential research,                     (g) Contempt. The court for the district where compliance is required - and
                                                                       .                                                                                                 i;
                                                                                        also, after a motion is transferred, the issuing court • may hold in contempt
development, or commercial information; or
                                                                                        a person who, having been served, fails without adequate excuse to obey
                                                                                        the subpoena or an order related to it.



                                           Tor access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013)
              Case 1:21-mc-00141-CFC Document 1-3 Filed 04/19/21 Page 37 of 51 PageID #: 55
B2570 (Form 2570 -Subpoena co Produce Documents, Information, or Objects or To Permit Inspection in a Rankiuplcy Case or Adversary Proceeding) (12/15)

                                      United States Bankruptcy Court
                                                           Western         District of North Carolina

In re    Bestwali LLC
                                    Debtor
                                                                                    Case No. 17-BK-31795 (LTB)
          (Complete ifissued in an adversary proceeding)
                                                                                     Chapter     11

                                    Plaintiff
                                       v.
                                                                                    Adv. Proc. No.

                                  Defendant



          SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS OR TO PERMIT
          INSPECTION OF PREMISES IN A BANKRUPTCY CASE (OR ADVERSARY PROCEEDING)

  T0.    Owens Coming/Flbreboard Asbestos Personal Injury Trust c/o Delaware Claims Processing Facility
                                                          (Name ofperson to whom the subpoena is directed)


  0 Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
  documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
  material : The information described in the attached Order Granting Debtor's Motion for Bankruptcy Rule 2004 Examination of Asbestos Trusts
               and Governing Confidentiality of Information Provided in Response (Dkt. 1672) (the "Order"), entered in the above-captioned case.

  PLACE                                                                                                      DATE AND TIME

   Bates White LLC, 2001 K Street NW, North Building, Suite 500, Washington, DC 20006                          Dates and times provided in the Order



  0 Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
  other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
  may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.
  PLACE                                                                                                      DATE AND TIME




          The following provisions of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bankr. P. 9016, are
  attached - Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person subject to a
  subpoena; and Rule 45(e) and 45(g), relating to your duty to respond to this subpoena and the potential consequences of not
  doing so.

  Date: April 1,2021
                                     CLERK OF COURT

                                                                                     OR


                                     Signature of Clerk or Deputy Clerk                               Attorney 's signature


  The name, address, email address, and telephone number of the attorney representing (name ofparty)
   Bestwali LLC                                  , who issues or requests this subpoena, are: Stuart L. Pratt, Robinson, Bradshaw & Hinson, PA
   101 North Tryon Street, Suite 1900, Charlotte, NC 28246, spratt@robinsonbradshaw.com, 704-377-8168

                                            Notice to the person who issues or requests this subpoena
  If this subpoena commands the production of documents, electronically stored information, or tangible things, or the
  inspection of premises before trial, a notice and a copy of this subpoena must be served on each party before it is served on
  the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
             Case 1:21-mc-00141-CFC Document 1-3 Filed 04/19/21 Page 38 of 51 PageID #: 56
1-32570 (Form 2570- Subpoena to Produce Document. Infonnalian. or Object* or To I'c-nril Inspection in a Bankruptcy Case or Adversary Proceeding) (Page 2)



                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and fide, if any):
on (date)                     .
                                                                                                                                                             :

[] I served the subpoena by delivering a copy to the named person as follows:


                                                         on {date)                                    ; or



I    1 1 returned the subpoena unexecuted because:


                                                                                                                                                                 i
Unless the subpoena was issued on behalf of the United States, or one of its officers or agents. I have also tendered to the
witness the fees for one day's attendance, and the mileage allowed by law, in the amount of $

    My fees are S                   for travel and $                    for sendees, for a total of $



           1 declare under penalty of perjury that this information is true and correct.


Date:

                                                                                                                  Server 's signature




                                                                                                                Printed name and title




                                                                                                                   Sen-er 's address




    Additional information concerning attempted sendee, etc.:
             Case 1:21-mc-00141-CFC Document 1-3 Filed 04/19/21 Page 39 of 51 PageID #: 57
B2570 (Form 2570      Subpoena to Produce Documents. Information, or Objects or To Permit inspection in a Bankruptcy Case or Adversary Proceeding) (Page 3)



                             Federal Rule of Civil Procedure 45(c), (d), (e), and (g) (Effective 12/1/13)
                         (made applicable in bankruptcy cases by Rule 901 6, Federal Rules of Bankruptcy Procedure)

(c) Place of compliance.                                                                          (ii) disclosing an unretaincd expert's opiniou or information that does
                                                                                            not describe specific occurrences in dispute and results from the expert's
  tl) For a Trial, Hearing, or Deposition. A subpoena may command a                         study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                               (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 1 00 miles of where the person resides, is employed, or                       described in Rule 45(d)(3)(B). the court may. instead of quashing or
regularly transacts business in person: or                                                  modifying a subpoena, order appearance or production under specified
   (D) within the state where the person resides, is employed, or regularly                 conditions if the serving party:

transacts business in person, if the person                                                       (i) shows a substantial need for the testimony or materia! that cannot
      (i) is a party or a parly's officer: or                                               be otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial                          (ii) ensures thai the subpoenaed person will be reasonably
expense.
                                                                                            compensated.


  (2) For Other Discovery. A subpoena may command:                                          (e) Duties in Responding to a Subpoena.
    (A) production of documents, or electronically stored information, or
things at a place within 100 miles of where the person resides, is employed,                  (1 ) Producing Documents or FJectronically Stored Information. These
                                                                                            procedures apply to producing documents or electronically stored
or regularly transacts business in person; and
    (If) inspection of premises, at the premises to be inspected.                           information:
                                                                                               (A) Documents. A person responding to a subpoena to produce
(d) Protecting a Person Subject to a Subpoena; Enforcement.                                 documents must produce them as they are kept in the ordinary course of
                                                                                            business or must organize and label them to correspond to the categories in
      (El Avoiding Undue Burden or Expense; Sanctions. A party or                           the demand.
attorney responsible for issuing and serving a subpoena must take                               (B) Form for Producing Electronically Stored It formation Not
reasonable steps to avoid imposing undue burden or expense on a person                      Specified. If a subpoena does not specify' a form for producing
subject to the subpoena. The court for the district where compliance is                     electronically stored information, the person responding must produce it in
required must enforce this duty and impose an appropriate sanction                           a form or forms in which it is ordinarily maintained or in a reasonably
which may include lost earnings and reasonable attorney's fees — on a                        usable form or forms.
party or attorney who fails to comply.                                                          (C) Electronically Stored Information Produced in Only One Form. The
                                                                                            person responding need not produce the same electronically stored
  /2) Command to Produce Materials or Permit Inspection.                                    information in more than one form.
    (A) Appearance Not Required. A person commanded to produce                                  (D) Inaccessible Electronically Stored Information. The person
documents, electronically stored information, or tangible things, or to                      responding need not provide discovery of electronically stored information
permit the inspection of premises, need not appear hi person at the place of                 from sources That the person identifies as not reasonably accessible because
production or inspection unless also commanded to appear for a deposition,                   of undue burden or cost. On motion to compel discovery or for a protective
hearing, or trial.                                                                           order, the person responding must show that the information is not
    (B) Objections. A person commanded to produce documents or tangible                      reasonably accessible because of undue burden or cost. Iflhat showing is
things or to permit inspection may serve on the party or attorney designated                 made, tlic court may nonetheless order discovery from such sources if the
in the subpoena a written objection to inspecting, copying, testing or                       requesting party shows good cause, considering the limitations of Rule
sampling any or all of the materials or to inspecting the premises         or to
                                                                                             26(b)(2)(C). The court may specify conditions lor the discovery.
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the tune specified for                      (2) Claiming Privilege or Protection.
compliance or 1 4 days after the subpoena is served. If an objection is made,                    (A; Information Withheld. A person withholding subpoenaed
the following rules apply:                                                                   information under a claim that it is privileged or subject to protection as
      (i) At any lime, on notice to the commanded person, the serving party                  trial-preparation material must:
may move the court for the district where compliance is required for an                             (i) expressly make the claim; and
order compelling production or inspection.                                                          (ii) describe the nature of the withheld documents, communications,
      (ii) These acts may be required only as directed in the order, and the                 or tangible things in a manner that, without revealing information itself
order must protect a person who is neither a party nor a party's officer from                privileged or protected, will enable the parties to assess the claim.
significant expense resulting from compliance.                                                   (B) Information Produced. If information produced in response to a
                                                                                             subpoena is .subject to a claim of privilege or of protection as trial-
   (3) Quashing or Modifying a Subpoena.                                                     preparation material, the person making the claim may notify' any part)' that
    (A) When Required. On timely motion, the court for the district where                    received the information of the claim and the basis for it. After being
 compliance is required must quash or modify a subpoena that:                                notified, a party must promptly return, sequester, or destroy the specified
      (i) fails to allow a reasonable time to comply;                                        information and any copies it has; must not use or disclose the information
      (ii) requires a person to comply beyond the geographical limits                        until the claim is resolved; must take reasonable steps to retrieve the
 specified in Rule 45(c);                                                                    information if the party disclosed it before being notified; and may
      (iii) requires disclosure of privileged or other protected matter, if no               promptly present the information under seal to the court for the district
 exception or waiver applies: or                                                             where compliance is required for a determination of the claim. The person
      (iv) subjects a person to undue burden.                                                who produced the information mast preserve the information until the claim
    tB) When Permitted. To protect a person subject to or affected by a                      is resolved.
 subpoena, the court for the district where compliance is required may, on
 motion, quash or modify the subpoena if it requires:                                        (g) Contempt. The court for the district where compliance is required - and
      (i) disclosing a trade secret or other confidential research,                          also, after a motion is transferred, the issuing court - may hold in contempt
 development, or commercial information; or
                                                                                             a person who. having been served, fails without adequate excuse to obey
                                                                                             the subpoena or an order related to it.



                                                Tor access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013)
                Case 1:21-mc-00141-CFC Document 1-3 Filed 04/19/21 Page 40 of 51 PageID #: 58                                                            L



                                                                                                                         Adversary Proceeding) (12/15)
B2570 (Form 2570- Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or

                                      United States Bankruptcy Court
                                                           Western          District of North Carolina

In re    Bestwall LLC
                                     Debtor
                                                                                     Case No. 17-BK-31795 (LTB)
           (Complete ifissued in an adversary proceeding)
                                                                                     Chapter      11


                                    Plaintiff
                                        v.                                           Adv. Proc. No.

                                   Defendant



           SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS OR TO PERMIT
          INSPECTION OF PREMISES IN A BANKRUPTCY CASE (OR ADVERSARY PROCEEDING)

   j0.    Pittsburgh Coming Corporation Asbestos PI Trust c/o Delaware Claims Processing Facility
                                                           (Name ofperson to whom the subpoena is directed)



   0 Production : YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
                                                                                                                           of the
   documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling
                                                                                                                           of Asbestos Trusts
   material: The information described in the attached Order Granting Debtor's Motion for Bankruptcy Rule 2004 Examination                                   |
                                                                                                                            above-captioned case.
                and Governing Confidentiality of Information Provided in Response (Dkt. 1672) (the "Order"), entered in the

                                                                                                              DATE AND TIME
   PLACE
                                                                                                                Dates and times provided in the Order
    Bates White LLC, 2001 K Street NW, North Building, Suite 500, Washington, DC 20006


                                                                                                  or
   0 inspection ofPremises: YOU ARE COMMANDED to permit entry onto the designated premises, land,
                                                                                                              requesting party
   other property possessed or controlled by you at the time, date, and location set forth below, so that the
                                                                                                                   on it.
   may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation
                                                                                                              DATE AND TIME
   PLACE




                                                                                                                     P. 9016, are
           The following provisions of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bankr.
                                                                                                            person subject to a
   attached - Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a
                                                                                                             consequence of not
                                                                                                                          s
   subpoena; and Rule 45(e) and 45(g), relating to your duty to respond to this subpoena and the potential
    doing so.


    Date: April 1 , 2021
                                      CLERK OF COURT

                                                                                      OR


                                      Signature ofClerk or Deputy Clerk                                Attorney 's signature


                                                                                                  ofparty)
    The name, address, email address, and telephone number of the attorney representing (name
    Bestwall LLC                       , who issues or requests this subpoena, are: Stuart L. Pratt, Robinson, Bradshaw & Hinson, PA
                                                                                          704-377-8168
    101 North Tryon Street, Suite 1900, Charlotte, NC 28246, spratt@robinsonbradshaw.com,

                                     Notice to the person who issues or requests this subpoena
                                                                                                   tangible things, or the
    If this subpoena commands the production of documents, electronically stored information, or
                                                                                                     party before it is served on
    inspection of premises before trial, a notice and a copy of this subpoena must be served on each
    the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
             Case 1:21-mc-00141-CFC Document 1-3 Filed 04/19/21 Page 41 of 51 PageID #: 59
                                                                                                                                                      2)
                                                                          or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (Page
B2570 (Form 2570- Subpoena to Produce Documents. Infunnatiofl. or Objects



                                                       PROOF OF SERVICE
                                                                                                   Civ. P. 45.)
                       (This section should not he filed with the court unless required by Fed. R.

1 received this subpoena for (name of individual and tide, if any):
on (dale)                     .



[~1 1 served the subpoena by delivering a copy to the named person as follows:

                                                        on (dale)                                   ; or




I 1 1 returned the subpoena unexecuted because:



                                                                                      or agents, I have also tendered to the
Unless the subpoena was issued on behalf of the United States, or one of its officers
                                                                               the amount  of $
witness the fees for one day's attendance, and the mileage allowed by law, in

  My fees are $                     for travel and S                   for services, for a total of $



            1 declare under penalty of perjury that this information is true and correct.


 Date:

                                                                                                                 Server 's signature




                                                                                                               Printed name and title




                                                                                                                   Server 's address




 Additional information concerning attempted service, etc.:
               Case 1:21-mc-00141-CFC Document 1-3 Filed 04/19/21 Page 42 of 51 PageID #: 60
                                                                                    Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (Page 3)
B2570 f t on 11 2570 - Subpoena to Produce Documents. Information, or Objects or To


                              Federal Rule of Civil Procedure 45(c), (d), (e), and (g) (Effective 12/1/13)
                                                                                                      cy Procedure)
                         (made applicable in bankruptcy cases by Rule 9016, Federal Rules of Bankrupt

                                                                                                 (ii) disclosing an unremitted expert's opinion or information that docs
 (c) Place of compliance.
                                                                                            not describe specific occurrence:, in dispute and results from the expert's
                                                                                            study that was not requested by a part)'.
  (!) For a Trial, Hearing, or Deposition. A subpoena may command a
                                                                                               (Ct Specifying Condi/ions as an Alternative. hi the circumstance-;
person to attend a trial, hearing, or deposition only as follows;
                                                                                            described in .Rule 45(d)(3)(B). the court may, instead of quashing or
    (A) within 100 miles of where the person resides, is employed, or
                                                                                            modifying a subpoena, order appearance or production under specified
regularly transacts business in person; or
                                                                                            conditions if the serving part)':
    (B) within the state where the person resides, is employed, or regularly
                                                                                                  (i) shows a substantial need for the testimony or material that cannot
transacts business in person, if the person
                                                                                            be otherwise met without undue hardship; and
      (i > is a party or n party's officer: or
                                                                                                  (ii) ensures that the subpoenaed person will be reasonably
      (ii) is commanded to attend a trial and would not incur substantia!
                                                                                            compensated.
expense.


                                                                                            (e) Duties in Responding to a Subpoena.
   (2) For Oilier Discovery. A subpoena may command:
    (A) production of documents, or electronically stored information, or
                                                                                              (2) Producing Documents or Electronically Stored Information. These
 things at a place within 100 miles of where the person resides, is employed,
                                                                                            procedures apply to producing documents or electronically stored
 or regularly transacts business in person; and
                                                                                            information:
     (B) inspection of premises, at the premises to be inspected.
                                                                                               (A) Documents. A person responding to a subpoena to produce
 (d) Protecting a Person Subject to a Subpoena; Enforcement.                                documents must produce them as they are Icept in the ordinary course ol
                                                                                            business or must organize and label them to correspond to the categories in       ;



       (!) Avoiding Undue Burden or Expense; Sanctions. A pail)' or                         the demand.
 attorney responsible for issuing and serving a subpoena must take                             (B) Form for Producing Electronically Stored Information Sot
 reasonable steps to avoid imposing undue burden or expense on a person                     Specifed. If a subpoena does not specify a form ten' producing
 subject to the subpoena. The court for the district where compliance is                     electronically stored information, the person responding must produce it hi
 required must enforce this duty and impose an appropriate sanction                          a Conn or forms in which it is ordinarily maintained or in a reasonably
 which may include lost earnings and reasonable attorney's lees        - on a                usable form or forms.
 part)' or attorney who fails to comply.                                                         (C) Electronically Stored Information Produced in Only One Form. The
                                                                                             person responding need not produce the same electronically stored
   (2) Command to Produce Materials or Perm// Inspection.                                    information in more than one form,
     (At Appearance Not Required. A person commanded to produce                                  (D) .Inaccessible Electronically Stored Information. The person
 documents, electronically stored information, or tangible things, or to                     responding need not provide discovery of electronically stored information
 permit the inspection of premises, need not appear in person at the place of                from sources that the person identities as not reasonably accessible because
 production or inspection, unless also commanded to appear for a deposition,                 of undue burden or cost. On motion to compel discovery or for a protective
 bearing, or trial.                                                                          order, the person responding must show thai the information is not
      (B) Objections. A person commanded to produce documents or tangible                    reasonably accessible because of undue burden or cost. If that showing is
 things or to permit inspection may serve on the parly or attorney designated                made, the court may nonetheless order discovery from such sources if the
 in the subpoena a written objection to inspecting, copying, testing or                      requesting party shows good cause, considering the limitations of Rule
 sampling any or all of the materials or to inspecting the premises — or to                  26(b)(2)(C). The court may specify conditions for the discovery.
 producing electronically stored information in the form or forms requested.
  The objection must be served before the earlier of the time specified for                     (2) Claiming Privilege or Protection.
  compliance or 14 days after the subpoena is served. If an objection is made,                    (A) information Withheld. A person withholding subpoenaed
  the following rules apply:                                                                 information under a claim that it is privileged or subject to protection as
        (i) At any rime, on notice to the commanded person, the serving party                trial-preparation material must:
  may move the court for the district where compliance is required for an                           (i) expressly make the claim: and
  order compelling production or inspection.                                                        (ii) describe the nature of the withheld documents, communications,
        (ii) These acts may be required only as directed in the order, and the               or tangible things in a manner that, without revealing information itself
                                                                           from
  order must protect a person who is neither a party nor a parly's officer                   privileged or protected, will enable the parties to assess the claim.
  significant expense resulting from compliance.                                                 tB) Information Produced. If information produced in response to a
                                                                                             subpoena is subject to a claim of privilege or of protection as trial-
    13) Quashing or Modifying a Subpoena.                                                     preparation material, the person making the claim may notify any party that
      (A) When Required. On timely motion, the court for the district where                   received tlte information of the claim and the basis for it. After being
  compliance is required must quash or modify a subpoena that:                                liotiiied, a party must promptly return, sequester, or destroy the specified
        (i) fails to allow a reasonable time to comply:                                       information and any copies it has: must not use or disclose the information
        (ii) requires a person to comply beyond the geographical limits                       until the claim is resolved; must take reasonable steps to retrieve the
  specified iu Rule 45(c):                                                                    information if the party disclosed it before being notified: and may
        (iii) requires disclosure of privileged or other protected matter, if no              promptly present the information under seal to the court for the district
  exception or waiver applies: or                                                             where compliance is required for a determination of the claim. The person
       (iv) subjects a person to undue burden.                                                who produced the information must preserve the information until the claim
     tB) When Permitted. To protect a person subject to or affected by a                      is resolved.
                                                                         on
  subpoena, the court for the district where compliance is required may,
                                                                                                                                                                     - and
  motion, quash or modify the subpoena if it requires;                                        (<») Contempt. The court for the district where compliance is required
       (i) disclosing a trade secret or other confidential research,                          also, niler a motion is transferred, the issuing court - may hold in contempt
  development, or commercial information: or                                                  a person who, having been served, fails without adequate excuse to obey
                                                                                              the subpoena or an order related to it.



                                                                                                                            (2013)
                                                 for access lo subpoena materials, see Fed. R. Ctv. P. 45(a) Committee Note
               Case 1:21-mc-00141-CFC Document 1-3 Filed 04/19/21 Page 43 of 51 PageID #: 61
B2570 (Term 2570- Subpoena to Produce Documents, Information, of Objects or To Permit Inspection in a Bankmptcy Case or Adveisary Proceeding) (12/15)


                                      United States Bankruptcy Court
                                                          Western          District of      North Carolina

In re    Bestwail LLC
                                    Debtor
                                                                                    Case No.      17-BK-31795 (LTB)
          (Complete if issued in an adversary proceeding)

                                                                                    Chapter      11

                                   Plaintiff
                                       v.
                                                                                    Adv. Proc. No.

                                  Defendant


          SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS OR TO PERMIT
         INSPECTION OF PREMISES IN A BANKRUPTCY CASE (OR ADVERSARY PROCEEDING)

  j0>    United States Gypsum Asbestos Personal Injury Settlement Trust c/o Delaware Claims Processing Facility

                                                          (Name ofperson to whom the subpoena is directed)


  [XI Production : YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
  documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
 material: The information described in the attached Order Granting Debtor's Motion for Bankruptcy Rule 2004 Examination of Asbestos Trusts
               and Governing Confidentiality of Information Provided in Response (Dkt. 1672) (the "Order"), entered in the above-captioned case.


 PLACE                                                                                                     DATE AND TIME
   Bates White LLC, 2001 K Street NW, North Building, Suite 500, Washington, DC 20006                         Dates and times provided in the Order



 I I Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
  other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
 may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 PLACE                                                                                                      DATE AND TIME




            The following provisions of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bankr. P. 9016, are
 attached - Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person subject to a
 subpoena; and Rule 45(e) and 45(g), relating to your duty to respond to this subpoena and the potential consequences of not
 doing so.


 Date: April 1,2021
                                    CLERK OF COURT


                                                                                   OR


                                    Signature of Clerk or Deputy Clerk                     7
                                                                                                  Attorney 's signature


 The name, address, email address, and telephone number of the attorney representing (name ofparty)
  Bestwail LLC                                  , who issues or requests this subpoena, are: Stuart L. Pratt, Robinson, Bradshaw & Hinson, PA
  101 North Tryon Street, Suite 1900, Charlotte, NC 28246, spratt@robinsonbradshaw.com, 704-377-8168

                                            Notice to the person who issues or requests this subpoena
 If this subpoena commands the production of documents, electronically stored information, or tangible things, or the
 inspection of premises before trial, a notice and a copy of this subpoena must be served on each party before it is served on
 the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
            CaseSubpoena
B2570 (lorm 2570
                 1:21-mc-00141-CFC                  Document 1-3 Filed 04/19/21 Page 44 of 51 PageID #: 62
                         (o Produce Documents. Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (Page 2)




                                                              PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

T received this subpoena for (name of individual and idle, if any):
on (dale)                   .



   I served the subpoena by delivering a copy to the named person as follows:


                                                      on {dale)                                  ; or




f~l I returned the subpoena unexecuted because:



Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also tendered to the
witness the fees for one day's attendance, and the mileage allowed by law, in the amount of $


 My fees arc $                   for travel and $                   for services, for a total of $




         I declare under penalty of perjury that this information is true and correct.

Date:


                                                                                                             Server 's signature




                                                                                                          Printed name and title




                                                                                                              Seirer 's address




Additional information concerning attempted service, etc.:
              Case 1:21-mc-00141-CFC Document 1-3 Filed 04/19/21 Page 45 of 51 PageID #: 63
B2570 (Form 2570 •• Subpoena to Produce Documents. Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (Page 3)
                               s




                              Federal Rule of Civil Procedure 45(c), (d), (e), and (g) (Effective 12/1/13)
                           (made applicable in bankruptcy cases by Rule 9016, Federal Rules of Bankruptcy Procedure)

 (c) Place of compliance.                                                                       (ii) disclosing au ur, retained expert's opinion or information that does
                                                                                          not describe speci lie occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                       study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows;                            (C) Specifying Conditions- as an Alternative. In the circumstances
    (A) within 100 miles of where the person resides, is employed, or                     described in Rule 45(d)(3)(B). the court may, instead of quashing or
regularly transacts business in person; or                                                modifying a subpoena, order appearance or production under specified
    (B) within the state where the person resides, is employed, or regularly              conditions if the serving party:
transacts business in person, if the person                                                      (i) shows a substantial need for the testimony or material thai cannot
      (i) is a party or a party's officer: or                                             be otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial                        (ii) ensures that the subpoenaed person will be reasonably
expense,                                                                                  compensated.


  (2) For Other Discovery. A subpoena may command:                                        (e) Duties in Responding to a Subpoena.
    (A) production of documents, or electronically stored informal ion, or
things at a place within 1 00 miles of where the person resides, is employed,               (I) Producing Documents or Electronically Stored Information. These
or regularly transacts business in person; and                                            procedures apply to producing documents or electronically stored
    (B) inspection of premises, at the premises to be inspected.                          information:
                                                                                              (A) Documents. A person responding to a subpoena to produce
(d) Protecting a Person Subject to a Subpoena; Enforcement.
                                                                                          documents must produce ihem as they are kept in the ordinary course of
                                                                                          business or must organize and label them to correspond to the categories in
      (I) Avoiding Undue Burden or Expense; Sanctions. A party or
                                                                                          the demand.
attorney responsible for issuing and serving a subpoena must take
                                                                                              (B) Form for Producing FiectvonicaUy Stored information Not
reasonable steps lo avoid imposing undue burden or expense on a person
                                                                                          Specified. If a subpoena does not specify a form for producing
subject to the subpoena, The court for the district where compliance is
                                                                                          electronically stored information, the person responding must produce it in
required must enforce this duty and impose an appropriate sanction —
                                                                                          a form or forms in which it is ordinarily maintained or in a reasonably
which may include lost earnings and reasonable attorney's lees     on a
                                                                                          usable form or forms.
party or attorney who fails to comply.
                                                                                              (C) Electronically Stored Information Produced in Only One Form. The
                                                                                          person responding need not produce the same electronically stored
  1 2) Command to Produce Materials or Permit Inspection.
                                                                                          information in more than one form.
   (A) Appearance Not Required. A person commanded to produce
                                                                                              (D) Inaccessible Electronically Stored Information. The person
documents, electronically stored information, or tangible things, or to
                                                                                          responding need not provide discovery of electronically stored information
permit the inspection of premises, need not appear in person at the place of
                                                                                          from sources that the person identifies as not reasonably accessible because
production or inspection unless also commanded to appear for a deposition,
                                                                                          of undue burden or cost. On motion to compel discovery or for a protective
hearing, or trial.
                                                                                          order, the person responding must show that the information is not
    (8) Objections. A person commanded to produce documents or tangible
                                                                                          reasonably accessible because of undue burden or cost, If that showing is
things or to permit inspection may serve on the party or attorney designated
                                                                                          made, the coiut may nonetheless order discovery from such sources if the
hi the subpoena a written objection to inspecting, copying, testing or
                                                                                          requesting party shows good cause, considering the limitations of Rule
sampling any or all of the materials or to inspecting the premises       or to
                                                                                          26(b)(2)(C). Hie court may specify conditions for the discovery.
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
                                                                                            {2) Claiming Privilege or Protection.
compliance or 14 days after the subpoena is served. If an objection is made,
                                                                                              (A) Information Withheld. A person withholding subpoenaed
the following rules apply:
                                                                                          information under a claim that it is privileged or subject to protection as
      (i) At any dine, on notice to the commanded person, the- serving parly
                                                                                          trial-preparation material must:
may move the court lor the district where compliance is required for an
                                                                                                (i) expressly make the claim; and
order compelling production or inspection.
                                                                                                (ii) describe the nature of the withheld documents, communications,
      (ii) These acts may be required only as directed in the order, and the
                                                                                          or tangible things in a manner that, without revealing information itself
order must protect a person who is neither a party nor a party's officer from
                                                                                          privileged or protected, will enable the parties to assess the claim.
significant expense resulting from compliance.
                                                                                              (B) Information Produced. If information produced in response to a
                                                                                          subpoena is subject to a claim of privilege or of protection as trial-
  (3) Quashing or Modifying a Subpoena.
                                                                                          preparation material, the person making the claim may notify any party that
   (A) When Required. On timely motion, the court for the district where
                                                                                          received the information of the claim and the basis for it. After being
compliance is required must quash or modify a subpoena that:
                                                                                          notified, a parly must promptly return, sequester, or destroy the specified
      (i) fails lo allow a reasonable time to comply;
                                                                                          information and any copies it has; must not use or disclose the information
      (ii) requires a person to comply beyond the geographical limits
                                                                                          until the claim is resolved; must take reasonable steps to retrieve the
specified in Rule 45(c);
                                                                                          information iflbe party disclosed it before being notified: and may
     (iii) requires disclosure of privileged or other protected matter, if no
                                                                                          promptly present the information under seal to the court for the district
exception or waiver applies: or
                                                                                          where compliance is required for a determination of the claim. 'Hie person
      (iv) subjects a person to undue burden.
                                                                                          who produced the information must preserve (he information until the claim
   (B) When Permitted. To protect a person subject Lo or affected by a
                                                                                          is resolved.
subpoena, the court for the district where compliance is required may, on
motion, quash or modify the subpoena if it requires:
                                                                                          (g) Contempt. The court for the district where compliance is required - and
      (i) disclosing a trade secret or other confidential research,
                                                                                          also, alter a motion is transferred, the issuing court
                                                                                                                                              may hold in contempt
development, or commercial information; or
                                                                                          a person who, having been served, fails without adequate excuse to obey
                                                                                          the subpoena or an order related to it.



                                            Tor access to subpoena materials, see Ted. R. C'iv. r. 45(a) Committee Note (2013)
               Case 1:21-mc-00141-CFC Document 1-3 Filed 04/19/21 Page 46 of 51 PageID #: 64
B2570 (Foiin 2570- Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (i2/l5)


                                       United States Bankruptcy Court
                                                           Western          District of North Carolina

In re    Bestwafl LLC
                                     Debtor
                                                                                     Case No.      17-BK-31795 (LTB)
          (Complete ifissued in an adversary proceeding)

                                                                                     Chapter      11

                                    Plaintiff
                                       v.
                                                                                     Adv. Proc. No.

                                   Defendant


          SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS OR TO PERMIT
          INSPECTION OF PREMISES IN A BANKRUPTCY CASE (OR ADVERSARY PROCEEDING)

  j0.    WRG Asbestos PI Trust c/o Delaware Claims Processing Facility

                                                          (Name ofperson to whom the subpoena is directed)


  PH Production'. YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
  documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
  material: The information described in the attached Order Granting Debtor's Motion for Bankruptcy Rule 2004 Examination of Asbestos Trusts
               and Governing Confidentiality of Information Provided in Response (Dkt. 1672) (the "Order"), entered in the above-captioned case.


  PLACE                                                                                                      DATE AND TIME
   Bates White LLC, 2001 K Street NW, North Building, Suite 500, Washington, DC 20006                          Dates and times provided in the Order



  F1 Inspection ofPremises'. YOU ARE COMMANDED to permit entry onto the designated premises, land, or
  other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
  may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  PLACE                                                                                                      DATE AND TIME




            The following provisions of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bankr. P. 9016, are
  attached - Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person subj ect to a
  subpoena; and Rule 45(e) and 45(g), relating to your duty to respond to this subpoena and the potential consequences of not
  doing so.


 Date: April 1,2021
                                    CLERK OF COURT

                                                                                     OR
                                                                                                   JO <7
                                    Signature of Clerk or Deputy Clerk                             Attorney 's signature


 The name, address, email address, and telephone number of the attorney representing (name ofparty)
  Bestwali LLC                                   , who issues or requests this subpoena, are: Stuart L. Pratt, Robinson, Bradshaw & Hinson, PA
  101 North Tryon Street, Suite 1900, Charlotte, NC 28246, spratt@robinsonbradshaw.com, 704-377-8168

                                            Notice to the person who issues or requests this subpoena
 If this subpoena commands the production of documents, electronically stored information, or tangible things, or the
 inspection of premises before trial, a notice and a copy of this subpoena must be served on each party before it is served on
 the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
            Case 1:21-mc-00141-CFC Document 1-3 Filed 04/19/21 Page 47 of 51 PageID #: 65
B2570 (Fonn 2570   Subpoena io Produce Documents. Infommlion. or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (Page 2)




                                                              PROOF OF SERVICE
                     (This section should not he filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any):
on (date)      _            .



I 1 1 served the subpoena by delivering a copy to the named person as follows:


                                                      on (date)                                    : or




C] 1 returned the subpoena unexecuted because:



Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also tendered to the
witness the fees for one day's attendance, and the mileage allowed by law. in the amount of $


 My fees are $                   for travel and $                    for services, for a total of $



         1 declare under penalty of perjury that this information is true and correct,


Date:


                                                                                                              Server 's signature




                                                                                                            Printed name, and title-




                                                                                                               Server's address




Additional information concerning attempted sendee, etc.:
               Case 1:21-mc-00141-CFC Document 1-3 Filed 04/19/21 Page 48 of 51 PageID #: 66
B2570 (i-'orm 2570    Subpoena to Produce Documents. Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (Page 3)



                               Federal Rule of Civil Procedure 45(c), (d), (e), and (g) (Effective 12/1/13)
                            (made applicable in bankruptcy cases by Rule 9016, Federal Rules of Bankruptcy Procedure)

 (c) Place of compliance.                                                                       (ii) disclosing au uuretamcd expert's opinion or information that docs
                                                                                          not describe specific occurrences in dispute and results from the expert's
  tl / For a Trial, Hearing, or Deposition. A subpoena may command a                      study that was not requested by a party.
person ti) attend a trial, hearing, or deposition only as follows:                            t(j Specifying Conditions as an Alternative, in the circumstances
   (A) within 100 miles of where the person resides, is employed, or                      described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                                modifying a subpoena, order appearance or production under specified
    (B) within the state where the person resides, is employed, or regularly              conditions if the serving party:
transacts business in person, if the person                                                     (i) shows a substantial need for the testimony or material that cannot
      (i) is a parly or a parly's officer; or                                             be otherwise met without undue hardship: and
      (ii) is commanded to alLend a trial and would not incur substantial                       (ii) ensures that the subpoenaed person will be reasonably
expense.                                                                                  compensated.


  (2) For Other Discovery. A subpoena may command:                                        (e) Duties in Responding to a Subpoena.
    (A) production of documents, or electronically stored information, or
things at a place within 100 miles of where the person resides, is employed,                (J) Producing Documents or Electronically Stored Information. Those
or regularly transacts business in person: and                                            procedures apply to producing documents or electronically stored
    (B) inspection of premises, at the premises to be inspected.                          information:
                                                                                              (/!> Documents. A person responding to a subpoena to produce
(d) Protecting a Person Subject to a Subpoena; Enforcement.
                                                                                          documents must produce them as they are kept in the ordinary course of
                                                                                          business or must organize and label them to correspond to the categories in
      (1) Avoiding Undue Burden or Expense; Sanctions. A party or
                                                                                          the demand.
attorney responsible for issuing and serving a subpoena must trite
                                                                                             IB) Form fur Producing Electronically Stored Information No!
reasonable steps to avoid imposing undue burden or expense on a person
                                                                                          Specified. If a subpoena does not specify a form for producing
subject to the subpoena. The court for the district where compliance is
                                                                                          electronically stored information, the person responding must produce it in
required must enforce this duty and impose an appropriate sanction
                                                                                          a form or forms in which it is ordinarily maintained or in a reasonably
which may include lost earnings and reasonable attorney's fees    on      a
                                                                                          usable form or forms.
part)- or attorney who fails to comply.
                                                                                              (C) Electronically Stored Information Produced in Only One Form. The
                                                                                          person responding need not produce the same electronically stored
  <2) Command to Produce Materials or Permit Inspection.
                                                                                          information in more than one form.
    (A) Appearance Not Required. A person commanded to produce
                                                                                              lD) Inaccessible Electronically Stored Information. The person
documents, electronically stored information, or tangible things, or to
                                                                                          responding need not provide discovery of electronically stored information
permit the inspection of premises, need not appear hi person at the place of
                                                                                          from sources that the person identilies as not reasonably accessible because
production or inspection unless also commanded to appear for a deposition,
                                                                                          of undue burden or cost. On motion to compel discovery or for a protective
hearing, or trial.
                                                                                          order, the person responding must show that the information is not
    t'B) Objections. A person commanded to produce documents or tangible
                                                                                         reasonably accessible because of undue burden or cost. If that showing is
things or to permit inspection may serve on the party or attorney designated
                                                                                         made, the court may nonetheless order discovery from such sources if the
in the subpoena a written objection to inspecting, copying, testing or
                                                                                         requesting party shows good cause, considering the limitations of Rule
sampling any or all of the materials or to inspecting the premises       or to
                                                                                         26(b)(2)(C). The court may specify conditions for the discovery.
producing electronically stored information iu the form or forms requested.
The objection must be served before the earlier of the time specified for
                                                                                            (2) Claiming Privilege or Protection.
compliance or 14 days after the subpoena is served, [fan objection is made,
                                                                                             (A) Information Withheld. A person withholding subpoenaed
the following rules apply:
                                                                                         information under a claim that it is privileged or subject to protection as
      (i) At any time, on notice to the commanded person, the serving party
                                                                                         trial-preparation material must:
may move the court for the district where compliance is required for an
                                                                                               (i) expressly make lite claim; and
oi'der compelling production or inspection.
                                                                                               (ii) describe the nature of the withheld documents, communications,
       (ii) These acts may be required only as directed in the order, and the
                                                                                          or tangible things in a manner that, without revealing information itself
order must protect a person who is neither a party nor a party's officer from
                                                                                         privileged or protected, will enable the parties to assess the claim.
significant expense resulting from compliance.
                                                                                             (B) Information Produced. If information produced in response to a
                                                                                         subpoena is subject to a claim of privilege or of protection as trial-
  (3) Quashing or Modifying a Subpoena.
                                                                                         preparation material, the person making the claim may notify any party that
    (A) When Required. On timely motion, the court for the district where
                                                                                         received the information of the claim and the basis for it. After being
compliance is required must quash or modify a subpoena that:
                                                                                         notified, a party must promptly return, sequester, or destroy the specified
      (i) fails to allow a reasonable time to comply;
                                                                                         information and any copies it has: must not use or disclose the information
      (ii) requires a person to comply beyond the geographical limits
                                                                                         until the claim is resolved; must take reasonable steps to retrieve the
specified ill Rule 45(c):
                                                                                          information if the party disclosed it before being notified; and may
      (iii) requires disclosure of privileged or other protected matter, if no
                                                                                         promptly present the information under seal to the court for the district
exception or waiver applies: or
                                                                                         where compliance is required for a determination of the claim. The person
      (iv) subjects a person to undue burden.
                                                                                         who produced the information must preserve the information until the claim
   (B) When Permitted. To protect a person subject to or affected by a
                                                                                         is resolved.
subpoena, the court for the district where compliance is required may, on
motion, quash or modify the subpoena if it requires:
                                                                                         (g) Contempt. The court for the district where compliance is required - and
      (i) disclosing a trade secret or other confidential research,
                                                                                         also, after a motion is transferred, the issuing court - may hold in contempt
development, or commercial information; or
                                                                                         a person who. having been served, fails without adequate excuse to obey
                                                                                         the subpoena or an order related to it.



                                            Tor access to subpoena materials, see Ted. R. Civ. P. 45(a) Committee Note (2013)
               Case 1:21-mc-00141-CFC Document 1-3 Filed 04/19/21 Page 49 of 51 PageID #: 67
B2570 (Form 2570- Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Ad\^raanj'j>iTice^


                                      United States Bankruptcy Court
                                                           Western         District of North Carolina

In re    Bestwall LLC                                                                                                                  APR 0 5 2021
                                    Debtor
                                                                                    Case No. 17-BK-31795 (LTB)
          (Complete if issued in an adversary proceeding)
                                                                                    Chapter      11

                                    Plaintiff
                                       v.
                                                                                    Adv. Proc. No.

                                  Defendant



          SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS OR TO PERMIT
         INSPECTION OF PREMISES IN A BANKRUPTCY CASE (OR ADVERSARY PROCEEDING)

  j0.    Delaware Claims Processing Facility

                                                          (Name ofperson to whom the subpoena is directed)


  IXl Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
  documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
  material: The information described in the attached Order Granting Debtor's Motion for Bankruptcy Rule 2004 Examination of Asbestos Trusts
              and Governing Confidentiality of Information Provided in Response (Dkt. 1672) (the "Order"), entered in the above-captioned case.


  PLACE                                                                                                     DATE AND TIME
   Bates White LLC, 2001 K Street NW, North Building, Suite 500, Washington, DC 20006                          Dates and times provided in the Order



        Inspection of Premises : YOU ARE COMMANDED to permit entry onto the designated premises, land, or
  other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
 may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 PLACE                                                                                                      DATE AND TIME




            The following provisions of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bankr. P. 9016, are
 attached - Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person subject to a
 subpoena; and Rule 45(e) and 45(g), relating to your duty to respond to this subpoena and the potential consequences of not
 doing so.

 Date: April 1,2021

                                    CLERK OF COURT


                                                                                    OR


                                    Signature of Clerk or Deputy Clerk                             Attorney 's signature


 The name, address, email address, and telephone number of the attorney representing (name, ofparty)
  Bestwall LLC                                  , who issues or requests this subpoena, are: Stuart L. Pratt, Robinson, Bradshaw & Hinson, PA
  101 North Tryon Street, Suite 1900, Charlotte, NC 28246, spratt@robinsonbradshaw.com, 704-377-8168

                                            Notice to the person who issues or requests this subpoena
 If this subpoena commands the production of documents, electronically stored information, or tangible things, or the
 inspection of premises before trial, a notice and a copy of this subpoena must be served on each party before it is served on
 the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
            Case 1:21-mc-00141-CFC Document 1-3 Filed 04/19/21 Page 50 of 51 PageID #: 68
B2570 (I'omi 2570   Subpoena to Produce Documents. Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (Page 2)




                                                                PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)                                              r
I received this subpoena for (name of individual and title, if any) \
on (dale)                    .



I    I 1 served the subpoena by delivering a copy to the named person as follows:


                                                       on {date)                                    ; or




[] I returned the subpoena unexecuted because:



Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also tendered to the
witness the fees for one day's attendance, and the mileage allowed by law, in the amount of $


    My fees are S                  for travel and $                   for services, for a total of $



          I declare under penalty of perjury that this information is true and correct.


Date:


                                                                                                                Server 's signature




                                                                                                              Printed name and title




                                                                                                                 Server 's address




Additional information concerning attempted sendee, etc.:
              Case 1:21-mc-00141-CFC Document 1-3 Filed 04/19/21 Page 51 of 51 PageID #: 69
B2570 (Form 2570      Subpoena to Produce Documents. Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (Page 3)
                             »




                                 Federal Rule of Civil Procedure 45(c), (d), (e), and (g) (Effective 12/1/13)
                           (made applicable in bankruptcy cases by Rule 9016, Federal Rules of Bankruptcy Procedure)

(c) Place of compliance.                                                                        (ii) disclosing an unretained expert's opinion or information that docs
                                                                                          not describe specific occurrences in dispute and results from lire expert's
  (7 ) For a Trial, Hearing, or Deposition. A subpoena may command a                      study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                             tC) Specifying Conditions as an Alternative. In the circumstances
    (A) within 100 miles of where the person resides, is employed, or                     described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                                modifying a subpoena, order appearance or production under specified
    <R) within the state where the person resides, is employed, or regularly              conditions if the serving party;
transacts business in person, if the person                                                     (i) shows a substantial need for the testimony or material that cannot
      (i) is a party or a parly's officer: or                                             be otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial                       (ii) ensures that the subpoenaed person will be reasonably
expense.                                                                                  compensated.


  (2> For Other Discovery. A subpoena may command:                                        |e) Duties in Responding to a Subpoena,
    (A) production of documents, or electronically stored information, or
things at a place wit! tin 100 miles of where the person resides, is employed,              (!) Producing Documents or Electronically Stored Information. These
or regularly transacts business in person: and                                            procedures apply to producing documents or electronically stored
    (B) inspection of premises, at the premises to be inspected.                          information:
                                                                                              (A) Documents. A person responding to a subpoena to produce
(d) Protedhig ;> Person Subject to a Subpoena; [enforcement.
                                                                                          documents must produce them as they arc kept hi the ordinary course of
                                                                                          business or must organize and label them to correspond to the categories in
      (J) Avoiding Undue Burden or Expense; Sanctions. A parly or
                                                                                          the demand.
attorney responsible for issuing and serving a subpoena must take
                                                                                              (B) Form for Producing Electronically Stored Information A~ol
reasonable steps to avoid imposing undue burden or expense oil a person
                                                                                          Specified. If a subpoena does not specify a f'omi for producing
subject to the subpoena. 'Ilie court for the district where compliance is
                                                                                          electronically stored information, the person responding must produce it in
required must enforce this duty and impose an appropriate sanction —
                                                                                          a form or forms in which it is ordinarily maintained or in a reasonably
which may include lost earnings and reasonable attorney's lees         on a
                                                                                          usable form or forms.
party or attorney who fails to comply.
                                                                                              fC) Electronically Stored In formation Produced in Only One Form. The
                                                                                          person responding need not produce the same electronically stored
  (2) Command to Produce Materials or Permit Inspection.
                                                                                          information in more than one form.
    (A) Appearance Not Required. A person commanded to produce
                                                                                              (D) Inaccessible Electronically Stored Information. The person
documents, electronically stored information, or tangible things, or to
                                                                                          responding need not provide discovery of electronically stored information
permit the inspection of premises, need not appear in person at the place of
                                                                                          from sources that the person identifies as not reasonably accessible because
production or inspection unless also commanded to appear for a deposition,
                                                                                          of undue burden or cost. On motion to compel discovery or for a protective
hearing, or trial.
                                                                                          order, the person responding must show that the information is not
    (B) Objections. A person commanded to produce documents or tangible
                                                                                          reasonably accessible because of undue burden or cost. If that showing is
things or to permit inspection may serve on the part)' or attorney designated
                                                                                          made, the court may nonetheless order discovery from such sources if the
in the subpoena a written objection to inspecting, copying, testing or
                                                                                          requesting party shows good cause, considering the limitations of Rule
sampling any or all of the materials or to inspecting the premises       or to
                                                                                          26(b)(2)(C). The court may specify conditions for the discovery.
producing electronically stored information in The form or forms requested.
The objection must be served before the earlier of the lime specified for
                                                                                            (2) Claiming Privilege or Protection.
compliance or 14 days after the subpoena is served, [f an objection is made,
                                                                                              (A) Information Withheld. A person withholding subpoenaed
the following rules apply:
                                                                                          information under a claim that it is privileged or subject to protection as
      (i) At any lime, oil notice to the commanded person, the serving party
                                                                                          trial-preparation material must:
may move the court for the district where compliance is required for an
                                                                                                (i) expressly make the claim; and
order compelling production or inspection.
                                                                                                (ii) describe the nature of the withheld documents, communications,
      (ii) These acts may be required only as directed in the order, and the
                                                                                          or tangible things in a manner that, without revealing information itself
order must protect a person who is neither a party nor a party's officer from
                                                                                          privileged or protected, will enable the parties to assess the claim.
significant expense resulting from compliance.
                                                                                              (B) Information Produced, [('information produced in response to a
                                                                                          subpoena is subject to a claim of privilege or of protection as trial-
  (3) Quashing or Modifying a Subpoena.
                                                                                          preparation material, the person making the claim may notify any party that
    (A) When Required. On timely motion, the court for the district where
                                                                                          received the information of the claim and the basis for it. After being
compliance is required must quash or modify a subpoena that:
                                                                                          notified, a part)1 must promptly return, sequester, or destroy the specified
      (i) fails to allow a reasonable time to comply;
                                                                                          information and any copies it has; must not use or disclose the information
      (ii) requires a person to comply beyond the geographical limits
                                                                                          until the claim is resolved: must take reasonable steps to retrieve the
specified in Rule 45(c);
                                                                                          information if the parly disclosed it before being notified; and may
      (iii) requires disclosure of privileged or other protected matter, if no
                                                                                          promptly present the information under seal to the court for the district
exception or waiver applies; or
                                                                                          where compliance is required for a determination of the claim. The person
      (iv) subjects a person to undue burden.
                                                                                          who produced the information must preserve the information until the claim
    <B) When Permitted. To protect a person subject to or affected by a
                                                                                          is resolved.
subpoena, the court for the district where compliance is required may, on
motion, quash or modify' the subpoena if it requires:
                                                                                          (g) Contempt. The court for the district where compliance is required • and
      (i) disclosing a trade secret or other confidential research,
                                                                                          also, aller a motion is transferred, the issuing court -- may hold in contempt
development, or commercial information; or
                                                                                          a person who. having been served, fails without adequate excuse to obey
                                                                                          the subpoena or an order related to it.



                                            For access to subpoena materials, see Fed. R, Civ. P. 45(a) Committee Note (2013)
